Fourth Court of Appeals
                               San Antonio, Texas
                                   September 3, 2020

                                  No. 04-19-00812-CV

                            Ken KINSEY and Arty Straehla,
                                    Appellants

                                            v.

                           AL GLOBAL SERVICES, LLC,
                                   Appellee

                From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI22581
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER

    The Appellant's Motion for Extension of Time to File Motion for Rehearing is hereby
GRANTED. Appellant's Motion for Rehearing is due September 30, 2020.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court